Title: To Benjamin Franklin from Bethia Alexander, [c. June 1780]
From: Alexander, Bethia
To: Franklin, Benjamin


ce mardy matin [c. June, 1780]
Une Dame, qui j’aime assez quoique je la connois peu, vient de m’ecrire, mon cher Docteur, pour me demander une grace qui malheureusement depende de vous. Je dis malheureusement car je vous connois tant d’occupation que je n’ai entrepris de vous ecrire qu’a regret—voici L’affaire—Madm: la Comtesse Dillon a plusieurs de ses amis, et je crois même son Mari sur L’escadre de Monsieur de Terney qu’on croit etre destiné pourL’amerique, elle voudrois pouvoir leurs donner de tems en tems de ses nouvelles mais elle ne sait pas comment s’y prendre, c’est sur cela qu’elle demande votre avis et votre aide— Voyez, mon cher Docteur, si vous voulez entreprendre de lui faire part des occasions qui se trouverons pour ce pays Lâ, et de dire au Soin de qui elle doit adresser ses lettres.— Mon: le Comte Dillon s’est si bien battu contre nous autres pauvres Anglois, que sa femme merite a ce qu’il me semble, cette petite service de votre part—si vous etes du même avis faites le moi savoir par une petite ligne—et dites moi en même tems si j’ai encore quelque place dans votre Coeur,? ou si les quatres Grands lieus qu’il y a entre vous et moi m’en ont tout a fait chassée? Rappellez moi au Souvenir de Madame Helvetius, et ses amis— Adieu mon cher Docteur que vous m’aimez toujours ou que vous ne m’aimez plus je serois pour la vie Votre affectionnée
Bethia Alexander
 
Addressed: A Monsieur / Monsieur Franklin—Passy / Pres / Paris
